UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-5153


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

QUINDELL FORD, a/k/a Nephew,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:09-cr-00219-RDB-1)


Submitted:   September 7, 2011            Decided:   September 9, 2011


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Haneef L. Omar, LAW OFFICES OF HANEEF L. OMAR, Baltimore,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Michael J. Leotta, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Quindell Ford appeals his 336-month sentence imposed

following his guilty plea to one count of Hobbs Act robbery, in

violation of 18 U.S.C. §§ 2, 1951(a) (2006), and one count of

possessing and brandishing a firearm in furtherance of a crime

of violence, in violation of 18 U.S.C. §§ 2, 924(c)(1)(A)(i),

(ii) (2006).       On appeal, Ford argues that the district court

procedurally      erred    in    determining   his   sentence.     Finding   no

error, we affirm.

           We review a sentence imposed by a district court under

a   deferential    abuse    of    discretion   standard.    Gall    v.   United

States, 552 U.S. 38, 46 (2007); United States v. Lynn, 592 F.3d

572, 578-79 (4th Cir. 2010) (abuse of discretion standard of

review applicable when defendant properly preserves a claim of

sentencing error in district court “[b]y drawing arguments from

[18 U.S.C.] § 3553 [(2006)] for a sentence different than the

one ultimately imposed”).            We begin by reviewing the sentence

for   significant     procedural      error,   including    such   errors    as

“failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the § 3553(a) factors, selecting a sentence based on clearly

erroneous facts, or failing to adequately explain the chosen

sentence — including an explanation for any deviation from the

Guidelines.”      Gall, 552 U.S. at 51.

                                        2
            On    appeal,       Ford   argues        that     the    district     court

procedurally erred by (1) granting a one-level departure in his

criminal history category but subsequently varying upward; (2)

failing    to    adequately      explain       its   upward    variance;     and    (3)

creating an unwarranted sentencing disparity between Ford and a

codefendant.      We hold that the district court reasonably based

its upward variance, subsequent to the downward departure, on a

variety    of    § 3553(a)       factors       and   adequately       explained     its

decision   to    do    so.      Further,   because      Ford’s       codefendant    was

convicted and sentenced on different counts of the indictment,

we hold that a comparison of the two sentences was unnecessary.

We thus discern no procedural error, let alone significant error

requiring reversal.

            Accordingly, we affirm the district court’s judgment.

We   dispense    with    oral    argument       because     the     facts   and   legal

contentions      are   adequately      presented      in    the     materials     before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           3